DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in respond to After Final Consideration Program Request filed on 10/27/2021.
Claims 1, 8, and 15 have been amended in this action.
Claims 1-5, 7-12, 14-18, and 20 are pending.
Claims 1-5, 7-12, 14-18, and 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael O’Keefe (Reg. No. 72,285) on 11/4/2021.

Amendment to the Claims:
	This listing of claims will replace all prior version and listings of claims in the application.
Listing of Claims:

collecting, when a user is deploying the application, metadata and instructions on deploying the application, the metadata comprising service metadata, application metadata and topology metadata, wherein the service metadata comprises metadata on a service required for deploying the application, the application metadata comprises metadata on the application, and the topology metadata comprises metadata indicative of a relationship between the service and the application; 
analyzing the collected metadata and instructions to remove redundant metadata and instructions by, in response to there being [[the]] a plurality of push instructions included in the instructions, retaining a last push instruction and metadata on the last push instruction and removing other push instructions and metadata on the other push instructions; and 
storing, according to an operational order in which the user deploys the application, the collected metadata and instructions as a model for re-deploying the application.  

2. (Previously Presented) The method according to Claim 1, wherein removing the redundant metadata and the instructions further comprises, in response to there being a stop instruction with respect to a certain application, removing all stop instructions with respect to the certain application and relevant metadata, and removing all start instructions with respect to the certain application and relevant metadata before a last stop instruction with respect to the certain application.  

3. (Previously Presented) The method according to Claim 1, wherein removing the redundant metadata and the instructions further comprises, in response to there being a stop instruction with respect to a certain service, removing all stop instructions with respect to the service and relevant metadata, and removing all start instructions with respect to the service and relevant metadata before a last stop instruction with respect to the service.  

4. (Previously Presented) The method according to Claim 1, wherein removing the redundant metadata and the instructions further comprises, in response to there being an unbinding instruction with respect to a binding between a certain application and a certain service, removing all unbinding instructions with respect to the binding and relevant metadata, and removing all binding instructions with respect to the binding and relevant metadata before a last unbinding instruction.  

5. (Previously Presented) The method according to Claim 1, wherein: 
service metadata comprising one or a combination of: a type of the service, a name of the service, an ID of the service, a version of the service and a configuration of the service; 
application metadata comprising one or a combination of: a type of the application, a name of the application, an ID of the application and a configuration of the application; and


6. (Canceled)  

7. (Previously Presented) The method according to Claim 1, further comprising, in response to the user applying to the application which has been deployed a further operation related to the deploying, collecting metadata and instructions involved in the further operation and updating to the model the metadata and instructions involved in the further operation, wherein the metadata involved in the further operation comprise at least one of service metadata involved in the further operation, application metadata involved in the further operation and topology metadata involved in the further operation.  

8. (Currently Amended) A system for deploying an application in a cloud computing environment, the system comprising: 
a first circuitry to collect, when a user is deploying the application, metadata and instructions on deploying the application, the metadata comprising service metadata, application metadata and topology metadata, wherein the service metadata comprises metadata on a service required for deploying the application, the application metadata comprises metadata on the application, and the topology metadata comprises metadata indicative of a relationship between the service and the application; and 

analyze the collected metadata and instructions to remove redundant metadata and instructions by, in response to there being [[the]] a plurality of push instructions included in the instructions, retaining a last push instruction and metadata on the last push instruction and removing other push instructions and metadata on the other push instructions; and 
store, according to an operational order in which the user deploys the application, the collected metadata and instructions as a model for re-deploying the application.  

9. (Previously Presented) The system according to Claim 8, wherein the second circuitry further removes the redundant metadata and the instructions by, in response to there being a stop instruction with respect to a certain application, removing all stop instructions with respect to the certain application and the relevant metadata, and removing all start instructions with respect to the certain application and relevant metadata before a last stop instruction with respect to the certain application.  

10. (Previously Presented) The system according to Claim 8, wherein the second circuitry further removes the redundant metadata and the instructions by, in response to there being a stop instruction with respect to a certain service, removing all stop instructions with respect to the certain service and relevant metadata, and removing all start instructions with respect to the service and relevant metadata before a last stop instruction with respect to the service.  

11. (Previously Presented) The system according to Claim 8, wherein the second circuitry further removes the redundant metadata and the instructions by, in response to there being an unbinding instruction with respect to a binding between a certain application and a certain service, removing all unbinding instructions with respect to the binding and relevant metadata, and removing all binding instructions with respect to the binding and relevant metadata before a last unbinding instruction.  

12. (Previously Presented) The system according to Claim 8, wherein: 
service metadata comprising one or a combination of: a type of the service, a name of the service, an ID of the service, a version of the service and a configuration of the service;
application metadata comprising one or a combination of: a type of the application, a name of the application, an ID of the application and a configuration of the application; and 
topology metadata comprising one or a combination of: an ID of the application, an ID of the service, a name of the application, a name of the service, a binding configuration and a binding policy.  

13. (Canceled)  

14. (Previously Presented) The system according to Claim 8, wherein: 

the second circuitry is operable to update the model with the metadata and instructions involved in the further operation, wherein the metadata involved in the further operation comprise at least one of service metadata involved in the further operation, application metadata involved in the further operation and topology metadata involved in the further operation.  

15. (Currently Amended) A computer program product for deploying an application in a cloud computing environment, the computer program product comprising: 
a non-transitory computer readable medium having computer readable program code embodied therewith, the computer readable program code comprising computer readable program code configured to: 
collect, when a user is deploying the application, metadata and instructions on deploying the application, the metadata comprising service metadata, application metadata and topology metadata, wherein the service metadata comprises metadata on a service required for deploying the application, the application metadata comprises metadata on the application, and the topology metadata comprises metadata indicative of a relationship between the service and the application; 
analyze the collected metadata and instructions to remove redundant metadata and instructions by, in response to there being [[the]] a plurality of push instructions included in the instructions, retaining a last push instruction and metadata on the last 
store, according to an operational order in which the user deploys the application, the collected metadata and instructions as a model for re-deploying the application.  

16. (Previously Presented) The computer program product of Claim 15, wherein the computer readable program code is configured to further remove the redundant metadata and the instructions by, in response to there being a stop instruction with respect to a certain application, removing all stop instructions with respect to the certain application and relevant metadata, and removing all start instructions with respect to the certain application and the relevant metadata before a last stop instruction with respect to the certain application.  

17. (Previously Presented) The computer program product of Claim 15, wherein the computer readable program code is configured to further remove the redundant metadata and the instructions by, in response to there being a stop instruction with respect to a certain service, removing all stop instructions with respect to the service and relevant metadata, and removing all start instructions with respect to the certain service and relevant metadata before a last stop instruction with respect to the service.  

18. (Previously Presented) The computer program product of Claim 15, wherein: 

application metadata comprising one or a combination of: a type of the application, a name of the application, an ID of the application and a configuration of the application; and
topology metadata comprising one or a combination of: an ID of the application, an ID of the service, a name of the application, a name of the service, a binding configuration and a binding policy.  

19. (Canceled)  

20. (Previously Presented) The computer program product of Claim 15, wherein the computer readable program code is configured to: 
in response to the user applying to the application which has been deployed a further operation related to the deploying, collect metadata and instructions involved in the further operation; and 
update the model with the metadata and the instructions involved in the further operation, wherein the metadata involved in the further operation comprise at least one of service metadata involved in the further operation, application metadata involved in the further operation and topology metadata involved in the further operation.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, collecting, when a user is deploying the application, metadata and instructions on deploying the application, the metadata comprising service metadata, application metadata and topology metadata, wherein the service metadata comprises metadata on a service required for deploying the application, the application metadata comprises metadata on the application, and the topology metadata comprises metadata indicative of a relationship between the service and the application; analyzing the collected metadata and instructions to remove redundant metadata and instructions by, in response to there being a plurality of push instructions included in the instructions, retaining a last push instruction and metadata on the last push instruction and removing other push instructions and metadata on the other push instructions as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 8 and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-5, 7-12, 14-18, and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/ANNA C DENG/Primary Examiner, Art Unit 2191